Motion by respondent to dismiss appeals taken by appellant from orders entered January 8, T979, January 18, 1980, February 5, 1980, February 28, 1980 and March 12, 1980 granted, without costs. The order entered February 28, 1980 was granted upon the default of appellant and is therefore not appealable (CPLR 5511). The order entered March 12, 1980, which denied appellant’s motion for reargument, is likewise not appealable. The appeals from the intermediate orders entered January 8, 1979, January 18, 1980 and February 5, 1980 must be dismissed since these appeals do not survive entry of the final judgment (see, e.g., Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566; Gruen v Gruen, 59 AD2d 840; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 5501:6, pp 26-27). In addition, we note that these appeals were taken over one year ago and appellant has failed to demonstrate a reasonable excuse, for the delay in proceeding (see Rules of Practice, 22 NYCRR 800.12). Cross motion by appellant denied, without costs. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.